Name: 2005/617/EC: Commission Decision of 17 August 2005 temporarily recognising the systems for identification and registration of ovine and caprine animals in Great Britain and Northern Ireland, the United Kingdom, according to Article 4(2)(d) of Council Regulation (EC) No 21/2004 (notified under document number C(2005) 3122)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  research and intellectual property;  Europe
 Date Published: 2006-12-12; 2005-08-19

 19.8.2005 EN Official Journal of the European Union L 214/63 COMMISSION DECISION of 17 August 2005 temporarily recognising the systems for identification and registration of ovine and caprine animals in Great Britain and Northern Ireland, the United Kingdom, according to Article 4(2)(d) of Council Regulation (EC) No 21/2004 (notified under document number C(2005) 3122) (Only the English text is authentic) (2005/617/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular Article 4(2)(d) thereof, Whereas: (1) The competent authority of the United Kingdom has submitted two requests, accompanied by appropriate documentation, for the recognition of the system of identification and registration of ovine and caprine animals implemented in Great Britain and Northern Ireland respectively. (2) Following a Commission veterinary inspection mission in the United Kingdom the Commission experts found that in Great Britain the systems of identification and registration of ovine and caprine animals in place and proposed are generally speaking capable of ensuring compliance with most of the objectives laid down in Regulation (EC) No 21/2004, but a number of weaknesses need to be addressed. In Northern Ireland the proposed system of identification and registration of ovine animals could achieve compliance with most of the objectives laid down in Regulation (EC) No 21/2004, but its implementation would demand a high level of awareness and commitment from all parties involved. (3) The competent authority of the United Kingdom has undertaken the commitment to address the concerns raised, and in particular to take the necessary measures to ensure compliance with Regulation (EC) No 21/2004 within 10 weeks of the requested approval being granted. (4) The systems of identification and registration of ovine and caprine animals in Great Britain and Northern Ireland should therefore be given provisional approval for the interim period allowing the replacement of the second means of identification for ovine animals by that system, except in the case of animals involved in intra-Community trade. (5) The competent authority should carry out appropriate checks in order to verify the proper implementation of the systems of identification and registration of ovine and caprine animals. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The systems for the identification and registration of ovine and caprine animals provided for under Article 4(2)(c) of Regulation (EC) No 21/2004 implemented by the United Kingdom in Great Britain and Northern Ireland are hereby considered to be provisionally operational from 9 July 2005 until 30 April 2006 at the latest. Article 2 The Commission shall in cooperation with the authorities of the United Kingdom make inspections on the spot to verify implementation of the action proposed by the United Kingdom. The provisional approval of the system for identification and registration of ovine and caprine animals granted in Article 1 shall be reviewed in the light of the inspection findings by 31 January 2006. Article 3 Without prejudice to provisions to be laid down according to Article 10(1)(a) of Regulation (EC) No 21/2004 the competent authority shall carry out the appropriate on-the-spot checks each year to verify compliance by keepers with the requirements on identification and registration of ovine and caprine animals. Article 4 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 17 August 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 5, 9.1.2004, p. 8.